Case: 1:19-cv-04685 Document #: 1-1 Filed: 07/11/19 Page 1 of 12 PageID #:8




            Exhibit 1
   Case: 1:19-cv-04685 Document #: 1-1 Filed: 07/11/19 Page 2 of 12 PageID #:8



                                                                                       FILED
                                                                                       6/10/2019 5:30 PM
                IN THE CII2CIJIT COYJI2T OF COOK COUNTY, ILLINOIS                      DOROTHY BROWN
                                                                                       CIRCUIT CLERK
                                   LAW DIVISION
                                                                                       COOK COUNTY; IL
                                                                                       2019L006393
LIFESTYLE OPTIONS, INC. and MOLLY MICELI,

                         Plaintiffs,
                                                                                       2019L006393
                 V.                                                 Case Number

ADDUS NURSE CARE, INC. and
ADDUS HEALTHCARE, INC.,

                         Defendants.

                                           COMPLAINT

       Plaintiffs LifeStyle Options, Inc. ("LSO") and Molly Miceli ("Miceli") (LSO and Miceli

together, "Plaintiffs"), by and through their attorneys, Bryan Cave Leighton Paisner LLP, and for

their Cornplaint against Defendants Addus Nurse Care, Inc. ("ANC") and Addus HealthCare,

Inc. ("AHC") (ANC and AHC together, "Defendants"), allege as follows:

       1.      This is an action filed by Plaintiffs against Defendants for fraudulent inducement

and breach of the implied duty of good faith and fair dealing. In entering into an Asset Purchase

Agreement dated November 15, 2017 ("APA"), whereby Plaintiffs sold substantially all of

LSO's assets to Defendant ANC, Defendants made material misrepresentations to Plaintiffs as

described herein. Had Defendants not made such material misrepresentations, Plaintiffs would

not have entered into the APA. Plaintiffs file this action to recover their damages.

                                          THE PARTI]ES

       2.      At all times relevant herein, Plaintiff LSO was a corporation organized and

existing under the laws of the State of Illinois, having its principal place of business at 230.0

Warrenville Road, Downers Grove, Illinois.

       3.      Plaintiff Molly Miceli is a resident of Elgin, Illinois.
   Case: 1:19-cv-04685 Document #: 1-1 Filed: 07/11/19 Page 3 of 12 PageID #:8




        4.      Defendant ANC, and at all times relevant herein, has been a corporation

organized and existing under the laws of the State of Delaware, having its principal place of

business at 6801 Gaylord Parlcway, Frisco, Texas.

        5.      Defendant AHC, and at all times relevant herein, has been a corporation

organized and existing under the laws of the State of Illinois, having its principal place of

business at 2300 Warrenville Road, Downers Grove, Illinois.

                                     JUI2ISI)ICTION/VEENUIC

        6.'    The Court has personal jurisdiction over Defendants and venue is proper in this

Court pursuant to the forlml-selection clause in the APA, which provides: "Each Party hereby

irrevocably submits in any suit, action or Proceeding arising out of or related to this Agreement

or any of the transactions contemplated hereby to the jurisdiction of any state or federal court

located in Coolc County, Chicago, State of Illinois." The Court also has personal jurisdiction

over Defendants and venue is also proper in this Court because Defendant AHC resides within

the State of Illinois, Defendants transact business within the State of Illinois, and because a

substantial part of the events giving rise to these claims occurred within this district.

                                   )F'ACTUAL AI,L>CGATIONS

        7.     Plaintiff LSO was in the business of providing private duty and dependable

caregiving support and services to older adults across the Chicagoland area, among other

locations. LSO provided customized home care in specialized areas, like dementia, Alzheirner's

caregiving, assistive devices, nutrition preparation, and medication management. Founded in

1989 by Miceli, a Registered Nurse, LSO was one of Illinois' largest licensed home care

agencies.

        8.     At all relevant times, Miceli was the sole shareholder and President of LSO.



                                              2
   Case: 1:19-cv-04685 Document #: 1-1 Filed: 07/11/19 Page 4 of 12 PageID #:8




       9.      Between at least May and November 2017, Plaintiffs and Defendants discussed

Defendants' potential purchase of substantially all assets of LSO.

       10.     Unlilce Plaintiffs, Defendants laciced meaningful experience in operating a private

duty business, which requires management by a team with considerable experience as this

industry is highly competitive. Several times, Defendants admitting lacicing this lcnowledge and

experience. The private duty business that Defendants had been servicing constituted.a minor

portion of Defendants' business and had not been successful financially.

       11.     Leading up to execution of the APA, Miceli, on behalf of herself and LSO, had

numerous and extensive conversations with Brad Bicicham, Defendants' Chief Operating Officer,

and Brian Jones, Defendants' Vice President for Mergers and Acquisitions, who were, at all

times, acting on behalf of Defendants.

       12.    During the course of negotiations of the APA, Defendants, through Mr. Bicicham

and Mr. Jones, represented that, post-closing, the existing LSO management team would

continue to run the LSO business without interference from Defendants and that the LSO

management team's directives would be followed. Defendants also represented that the priv,ate

duty business that had been previously serviced by Defendants would be turned over to LSO.

       13.     While LSO had other potential acquirers, because of Defendants' representations,

Plaintiffs decided to sell LSO to ANC.

       14.    Tn consideration of the mutual covenants and agreements contained in the APA,.

and for other good and valuable consideration and in reliance on the representations made by

Defendants, Plaintiffs executed the APA on or about January 1, 2018.




                                            t
    Case: 1:19-cv-04685 Document #: 1-1 Filed: 07/11/19 Page 5 of 12 PageID #:8




         15.       Under Section 2.5 of the APA, the aggregate purchase price for LSO's Assets'

consisted of a cash payment of $3,441,000.000 plus a Contingent Payment.

         16.      The Contingent Payment constituted additional consideration for the sale of

LSO's.. Assets. The Contingent Payment entitled LSO "to receive from [ANC] additional

contingent cash payments in an aggregate amount of up to One' Million Dollars ($1,000,000)."

(APA, Exhibit A.)

         17.      The Contingent Payment was to be calculated based on certain post-closing

Revenue targets, with revenues to be measured between .Ianuary 7, 2018 and January 5, 2019. If

these Revenues eqtualed or exceeded $6,500,000, the amount of the Contingent Payment was to

equal $1,000,000. If Revenues equaled or exceeded $6,250,000, the amount of the Contingent

Payment was to equal $750,000. If Revenues equaled or exceeded $6,000,000, the amount of the

Contingent Payment was to equal $350,000. If Revenues were less than $6,000,000, the amount

of the Contingent Payment would be $0. (APA, Exhibit A.)

         18.      Prior to closing the APA transaction, LSO's revenues easily exceeded $6,500,000

and the revenue targets set forth in Exhibit A to the APA should have easily been achieved,

particularly if Defendants ran the business as they represented they would. I'or example, if

Defendants turned over to LSO the private duty business that Defendants were servicing pre-

closing of the sale transaction, as Defendants represented they would, this would have increased

the Revenues to be talcen into account for purposes of calculating the Contingent Payment.

         19.      As such, Plaintiffs reasonably and foreseeably expected to earn and receive an

additional One Million Dollars ($1,000,000) of sale consideration in the forrn of the Contingent

Payment.



' All capitalized terms not defined hei•ein shall have the meaning as set forth in the APA.

                                                      rd
   Case: 1:19-cv-04685 Document #: 1-1 Filed: 07/11/19 Page 6 of 12 PageID #:8




       20.     The Contingent Payment represented more than 20% of the total possible

purchase price for LSO's assets.

       21.     Defendants lcnew and understood that Defendants' representations, as described

above, were material to the calculation of the Contingent Payment and to Plaintiffs' willingness

and decision to entered into the APA. Defendants made these representations with the intent to

induce Plaintiffs to enter into the APA.

       22.     Defendants failed to fiilfill their obligations and breached their commitments and

representations to Plaintiffs. Defendants did not turn over any private duty business to LSO.

Defendants did not involve the LSO management team in any business decisions. Defendants

did not follow any directives, or even ask for input on strategic initiatives, from the LSO

management team. Defendants interfered with LSO's business by, among other things: failing to

approve new positions and failing to alIow LSO to fill lcey positions (incltiding in the sales

department), eliminating salaries and bonus plans for sales personnel; and failing to address

personnel changes.

       23.     While Miceli was retained as a"consultant" to Defendants, her role was authority

as she was given no aLithority, let alone the authority Defendants had represented she would

have, to manage the LSO business.

       24.    In doing so, Defendants essentially diverted revenue from LSO's operations to

Defendant's own private duty business.

       25.    Micelli regularly raised concerns with Defendants regarding Defendants' ongoing

failure to allow the LSO management team to run or manage LSO's operations, blit no response

was ever received.

       26.    As a result of Defendants' failltre to honor their commitments and representations



                                           5
   Case: 1:19-cv-04685 Document #: 1-1 Filed: 07/11/19 Page 7 of 12 PageID #:8




to Plaintiffs, LSO's business collapsed after the APA was executed. The Revenues fell below

$6,000,000 and Plaintiffs did not receive a penny of the contemplated Contingent Payment.

       27.     Had Defendants acted in accordance with their pre-closing representations to

Plaintiffs, Plaintiffs would have been entitled to $1,000,000 in additional sale consideration.

       28.     In the alternative, had Defendants informed Plaintiffs that Defendants did not

intend to operate LSO in substantially the same manner as LSO had been operating for decades,

Plaintiffs would not have entered into the APA with Defendants at the purchase price ultimately

agreed upon.

       29.     Similarly, had Defendants not made material representations about how LSO

would be operated post-closing, Plaintiffs would not have entered into the APA with Defendants

at the purchase price ultimately agreed upon.

       30. . In entering into the APA, Plaintiffs relied upon the material representations made

by Defendants. Plaintiffs fiilly performed under the terms of the APA.

       31.     Despite repeated demands for payment, Defendants have refused to pay the

monies they owe to Plaintiffs. .

       32.     The APA provides that, "[i]n the event of any controversy, clairn or action being

filed or instituted between the Parties to enforce the terms and conditions of this Agreement, or

arising from the breach of any provision hereof ... the prevailing Party in any final non-

appealable action shall receive from the other Party or Parties all costs, damages, expenses,

including reasonable attorneys' fees (including, but not limited to, fees on appeal), incurred by

the prevailing Party." (APA, § 10.10(b).)




                                             0
         Case: 1:19-cv-04685 Document #: 1-1 Filed: 07/11/19 Page 8 of 12 PageID #:8




                                                  CoiJlelT I
M                                    ()f"RAYJDUL)CN'I' INDdJC]ENIENT)
M
O
O
O
J             33.    Plaintiffs incorporate the allegations in paragraphs 1 through 32 of the Complaint
m
O
N
:E    as though fully set forth herein.
a
0
M
LC)
m             34.    Defendants falsely represented that, post-closing, the LSO management team
0
N
O
      would continue to run the LSO business witliout interference from Defendants and that the LSO
~
w
~
0
      management team's directives would be followed. Defendants also represented that the private
0
W
J
LL    duty business that had been previously serviced by Defendants would be turned over to LSO.

      These were statements of material fact.

             35.     At the time of the false misrepresentations, Defendants lcnew that the

      representations they made to Plaintiffs were false and were made with the purpose of inducing

      Plaintiffs to enter into the APA.

             36.     Plaintiffs reasonably and justifiably relied on Defendants' false

      misrepresentations to Plaintiffs' detriment, including by entering into the APA with Defendants.

             37.     Plaintiffs were deceived into believing that Defendants would fiilly perform under

      the APA.

             38.     Plaintiffs would not have entered into the APA if certain inducements, promises,

      and other representations identified herein had not been made by Defendants.

             39.     Plaintiffs have stiffered damages as a result of Defendants' fraudtilent inducement

      in an amount in excess of $1,000,000, exclusive of interest and costs.

             WHFRBFORE, Plaintiffs respectfully request that this Honorable Court enter judgment

      in their favor, award Plaintiffs all damages resulting from Defendants' fraudulent inducement,




                                                  7
   Case: 1:19-cv-04685 Document #: 1-1 Filed: 07/11/19 Page 9 of 12 PageID #:8




 and award Plaintiffs attorneys' fees, interest, costs, and such other and fiirther relief as is just

 and necessary.

                                               COUNT I)r

               (BIgEACH OF DU'I'Y OF GOOD FAI'I'H AND FAYR DFALIlVG)

        40.     Plaintiffs incorporate the allegations in paragraphs 1 through 32 of the Complaint

as though fiilly set forth herein.

        41.     In every Illinois contract, an obligation of good faitli and fair dealing is implied.

The doctrine of good faith and fair dealing requires the party vested with contractual discretion

to exercise that discretion reasonably and with proper motive, not arbitrarily, capriciously, or in a

manner inconsistent with the reasonable expectations of the parties.

        42.     Defendants' failure to allow the LSO management team to continue to run. the

LSO business without interference from Defendants, Defendants' failure to follow the LSO

management team's directives, and Defendants' failure to turn over private duty business to LSO

constitute breaches of Defendants' obligations of good faith and fair dealing that were implied in

the APA.

        43.     Defendants' conduct deprived Plaintiffs of Plaintiffs' reasonable expectation of

receipt of the fiill Contingent Payment.

        44.     Plaintiffs have suffered damages as a result of Defendants' breach of the duty of

good faith and fair dealing, in an amount in excess of $1,000,000, exclusive of interest and costs.

        VJHEREFORE, Plaintiffs respectfiilly request that this Honorable Court enter judgment

in their favor, award Plaintiffs all damages resulting from Defendants' breaches of the duty of

good faith and fair dealing, and award Plaintiffs attorneys' fees, interest, costs, and such other

and further relief as is just and necessary.



                                               N.
   Case: 1:19-cv-04685 Document #: 1-1 Filed: 07/11/19 Page 10 of 12 PageID #:8




                                      RFQUEST FOR REL)(FF

        WIIEREFORE, LifeStyle Options, Inc. and Molly Miceli request that the Court award to

them the following:

        A.     Compensatory damages in an amount to be proven at trial, but believed to be in

               excess of $1,000,000.00;

        B.     Plaintiffs' costs and attorneys' fees, along with pre and post judgment interest,

               and such other relief as this Court deems just and proper.




Dated: June 10, 2019                                 Respectfiilly submitted,

                                                     LIFESTYLE OPTIONS, INC. AND
                                                     MOLLY MICELI



                                                     By:    /s/Lauren J. Caisman
                                                                 One of Their Attorneys


Brian A. Sher
Lauren J. Caisman
Bryan Cave Leighton Paisner LLP
161 North Clarlc Street, Suite 4300
Chicago, Illinois 60601
Phone: (312) 602-5000
Fax: (312) 602-5050
Brian.sher@bclplctw.com
Lauren.caisman@bclplaw.com
Firm ID 40886




                                            9
                                                                          Case: 1:19-cv-04685 Document #: 1-1 Filed: 07/11/19 Page 11 of 12 PageID #:8
                                                                                     --'                   ._...
                                                                                                                                                                                                                                                                         •                                                                                                                                                                                                                                                                                                             --
    i




                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FILED
                                      ~•                            ..•                                                                                                ~                                                                                                               .
                                                                                                                                                                                                -                                                       .        .                                                                                                             _                                                                                           6/10/2019.5:30 PM:'
                                                                                                                         W.THI;:CIIZCUITCOYJRT:OFCOQI~'COUNTY,I)GLIN07S                                                                                                                                                                                                                                                                                                    DOROTHY BROWN' ;
                                                                                                                       ~
                                                                                                                                          :I;AW'D)~ISIUN-                                                                                                                                                                                                                                                                                                                  CIRCUIT:CLERK '                                                                                                     .
         .:. ...
                                                                                                                                                                                                          ~. . .                                                                                                                                                                       .'         :.                                                                       GOOK CO N Y
                                                                                                    r .... .                                                                                                                                                ":':.:'.
          . .                              :                                .: : : _.. : :.. .. ..: :::                                                                                    . ..:         ..                               .:.                    .                                                                                                                                                     :.
                                                                                                                                                                                                                                                                                                                                                                      :                    ,.:                                                       .
         M
         ~..                                                   I;IFESTYL;Ii' OPTtUNS;:INC:
                                                                                  ~
                                                                                           arid':1vIQLLY
                                                                                              :
                                                                                                         ~vfl~Is',LIs.
                                                                                                         . ..                                                                                                                                                                             ): :                                                                                                                                             .
                                                                        •                                                 ... .                ~                                                                        •: _              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           536.            2234 .. .
         o                                                               .                                     Plaintiffss . ;)r .. ..: .:... .... . '                                                                                                              '                                                                                                                                                                                                                                                               .
         N..                                                       ... .                                                                           ~                                                                                                                                                   .                                             .                                                                                                                     .           .


    ,a::
                                                                            ~                                                                      )`                                                                                                                                          Case:I+~iW?~'cr:''                                                                    ''.~r~ .rs `
                                                                                                                                                                                                                                                                                                                                                                                                        •,~t •                           `~ ~ • " °~' .
                                                                                                                                                                                                                                                                                                                                                                                                                                 ,~;,,.~•~~~:;'k'                                          r
     {O                                                        -    .                      '               '                               --~'-              -                                 -                                                                                                                                                                                                                                    :,y r. •._:
                                                                                                                                                                                       •                                                                                                                                                                                           ~ ,~, •,~~'%•." r'i• '                               ~ 'ti?;S'                                                                        ~
                                                                                                                                                                                                                        ..                          ~                                      '                                                                          ~                                                                   .                            .
         ,n                                                ADDLJS NUP Sb CAR); INC::                                                                                                                         .!.                                                .                     !                                                                                                                                                                                                                                        !
                                                                                                                      .-                                                                                               ~                                                                                                                                                                     r• ,/ ',                                tl          ~.G.               f•                                                                  M,                     : -:
     ~~ . :'                      ~'. :. ~ ~" ....,. ;( . . ......:~                                                                  LCI1Lt[i, lJ~l\.!.~                                               . .•                          .       .                                      .. .                                                                                                                                            .                        . .                  1                                                                 •'4i
    :Q:.                   ..                     .'       .         . '               ..                      ~.        '.~.. .~                     .                        •                                                                                                                                                                                                                                            .                            .                             4~ _ •'•L'v 4-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :r r                             •1       ,t ''} ~va~  `r~                    r~Y!S
                                                                                                                                  %                                                                                                                                                                                                                                                                                                                                                                                                                       "
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          • {
                                                                                                                    '.:r
                                                                                                                     ~ ... .. ...; :.                                                                                                               ::.                                            _                                                                                                                                                                                   •                    -'✓`                                                            i~
         ~.                                                                      .        ..... De endants. _ : : ... .                                                                                                                                                                                                                                                                                                                _                               - v ~!         '' •^a. •• , . Ltr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ~'•-. „s 1~:~;~'
 ..~                               . .. .. .. .                                             .. . . . ~.. ,.. ,..::
                                                                                                              .r. ..                                                                                .     ...- : .. .:                .                                          ,..                                                                                                                                                                                 '~FTi}~'i r                                 .,' .a.•L,! rL
                                .. . . . . ... . .                  :.       .                . .             ..     :' . .                                                                              .:.. ..   ..,:.........-...r
                                                                                                                                                                                                               ... ....                                                                                    ~: :....,
                                                                                                                                                                                                                                                                                                                 ~•: .                       ;.,;•~~~        '~' ~~~-
                                                                                                                                                                                                                                                                                                                                                  . .., r :..:....                                                                                               .'f: • •~•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -      _                    '• y a5+'!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 - . `~a:'k3•~`'
                                                                                                                AFTII]AVIT RUI2SUANT
                                                                                                                            ..
                                                                                                                                      TU SUPR~M); COURT RLn~1; 222~                                                                   . ' ~+                         ~           ' .~~ •                                                                                                                                        t,.~v~`1= ~'-                  v. ~rN~k:•`~t:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                                                                                                                                                                       t~ ~t r-~ ":~•~ w . ,Jr.~j,  •. ..              ~'~p .!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 A'f• •.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ~i~. i~ v.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,!!                           ~~ ~r ~' ~~~::'...
                                                                                                                       ,       . ....                                          ;'.. .                                                                                                                                                                                                                                   ..                        .•li."~r L.}  l r     •'~• r .                       . ~~'~;;r.:..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Y~' ~
                                                       .                                                                                                                                                 .                                                                                                     .                                                                                                  ..                       .                                                           .!                                                  ~
               .                  .....                             .::                                                     . •                                                                                                                                                                                                                              - •,                                                                                                                                  _                                                                              ~,, ' :
                                                                                                                                                                                                                                                                                                                                                                                                       !..:.
                   ~        •r} 1.,              ~    , ~. .      ~ ~. .. .                        .....                   . .. ... . '.,_... ..:        ..         .: . .,. ~ ..:       .. .r. .:. ........ . ,~. .
                                                                                                                                                                                         :                            ;                                                                        .           .                                                     .r                         : • ~•    ::•r e:                                            ....._            " 5~ {'il•                                .                                   s"Bi`- _ _
                                                                    ._ •                                            . _... :. .• ....               ....-. . .. ......._       .   .                                                                                                                                                                                                                                                                                              .,, .                                                                                               y'.-
                                                                                                                                            . . .: .. •...~
                                                                                                                                                                                                                                                                                                                                                                                            ... ....::•'
    ..      . . ,. ...
                    .
                   ...                      .
                                                . ... .:
                                                      .. . . . ....                                .                                                                    . . . .. ... .. ....,-....              . .~ . .                                                                   ~:... . ~:                                            .'                   .
                                                                                                                                                                                                                                                                                                                                                                                                :. ~ '':.~• •'~'       I                                                                                                                -,                 r
         W...   . ..                                             ; _,•
                                                                                 I, Moll .1vliceL',.~?~atnhff-ln'.,tl~e.•aUove:refe                         havm~:beem'duly cautioaea: ~a 3' '' ;   .                  - -                                                                         ..                                                                          . _,
                                                                                                                                 ..:: : . F onced •'malter                                                                                                                                                                                                                                                                                                 -                                                                                          '- ~x~ ~•i.
                       .                                      .
                                                           .. .    :,.   .            . Y....
                                                                                     ...         ~.. . ~ .     .• .
                                                                                                                     :. •'
                                                                                                             ,..::.~..          . : .;:. .S...          ~ >                                                      _ =f ~T=                   •~:~ rl                                                                                                                                            -          , .:.:.
                                                                                                                        ..,                     . _ : !. ;                                               . . :.
                                                                                                                                                                                                      .,._.,.:.     .:;
                                 ::.......
                                ~:: ,•. .. ...
                                                                                      se.and:state'as5
                                                                                 ~... ..     :.. ...:.....,. ollotvs:.:     ..
                                                                                                             ~............1'U; suant,to         e
                                                                                                                                          ..u.r.m9
                                                                                                                                               P .. Court.Rule
                                                                                                                                                          . .
                                                                                                                                                                  222:  B    .I cbiti
                                                                                                                                                                       ~.:)~r...       : :that;die ,. ..;', . ....: .
                                                                                                                                                                                 .......
                                                                                                                                                                                                                ....:.:;.;=,
                                                                                                                                                                                                                ;. . ,: . ;.. :.....: : : : .;:.. :::,: ::; •: : .,;:::
                                                                                                                                          ezcee.el'Fifly
                                                                                                                                                     ... .Thousand. nnd; Q0/.100t1is.Do11'a'
                                                                                                                                                                           _
                                                                                                                                                                                                rs•:>            :
                                                                                                                                                                                                                                       ... : .• -...:.:
                                                                                                                                                                                                                                  r .:..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               i
                                                                                                                                                                                    ,                                        . ..

                                                                                                                                                                                                                                                                     .. ... ..... .. .. .                                                                                                                                                                                                                                    _ ...                                    r :..
                                                                                                                                                                                                                                                                .;-:.-::,~ ': ':~:~;'i:_'.`:'~• -'-:.;•~                                                                                                                                                                                                                                     :: . ...>•_'==:i•i~-::k;',:e,;
                                                                                                                                                                                                                                                            uant,ao $ec#~on:1-149,:of'tlie:hlinois.Cqde:of''
                                                                                                                                                                                                                                                            :                                                                :~• :h      i::;-, .,: , ~•` r a : ~
                                                                                                                                                                                                                                                                                                                                                                .::._
                                                                                                                                                                                                                                                                                                                                                                    • ;'-•~,;~
                                                                                                                                                                                                                                                                                                                                                                        •      :; ;,;- ,.,
                                                                                                                                                                                                                                                                                     ::,: ..._-:: .: .. :.,.,..•.......
                                                                                                                                                                                                                                                                                                           ..           .                                  l                 - .r. .-. •. ~.
                                                                                                                                                                                                                                                            .:. ..-.-~':....::...'..                                                           ; ~              _
                                                                                                                                                                                                                                                            e''forcgo
                                                                                                                                                                                                                                                            .           ing rslatemgnis:
                                                                                                                                                                                                                                                                        .,                in .thls AffidAVLt.nre true'~ ..'';r' :5~,r}}:  ';r;,. ~t{.qa;
                                                                                                                                                                                                                                                                                                                                      ,. ~+:.         ~ ,+                `~:    u
                                                                                                                                                                                                                                                                                     •                                                                                                                                                                                                  }1                            ;x.~:7!`=i3  s - • i'.Fe_-.-l
                                                                                                                                                                       . .                             .              ~    ~                                                                                                                                                                                                                                                                                _ R i-T_:•:        :i'r~I~ a~[
                   ::   --,..~•a~                                                                                                                                                      .                    .                                                                                                                                                                                                                                        '
             .• .. ~     ;: • ~ts.:.,:- ~ - :.r•          :• . r - ,•             ..
                                                                                        ... ......
                                                                                                        .. . ~ .'.                ~                                                                                     -_                                                                                                                                                                                                                                                                 _.~..          !..~                               .r,r~.:F'     x3
       .           : . .....•rr~ .;.:,i,.. ,t ~ 7F,~w:              r,•
                                                                   _,
                                                                                                          - . .• .•• •                                       -
                                                                                                                                                     '....r~:•'
                                                                                                                                                                                           .                                                                                                                                                                                                                                                                           • .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .'!•           - '~'''..it%~                                  :>~'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '-~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        rS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,F ~    ,~'
       .. 9f .                                                                                    .                                 '       ' ~ •                                                                                                                                                                                                                                                                                                                                                  ,._~_i, • ,
                             .,.. ....         r r !lf' ~f:::.
                                                           . ..••• k:     . n , .• l " r ': ,- : , _                                                                                                                                                                                                                                                                                                                                                                                                                                                A. ~.~
. ,.
~
......
 F91.Y
           :
           •
               ~~4.
                   v.
                    .
                      .       f_.       .. . .r1
                                  ~,}1:r.X•:.
                             ..~.'K
                                  '••v:_.:
                                    ...
                                     ,
                                    .x.   ,:
                                          ..  ;.
                                                         ..t....
                                                  ...~sc,...
                                                   .af.Rl tt
                                                   urv.•
                                                            .. ~
                                                            .~
                                                           ..
                                                               _ ,J•  :
                                                                . ! 'M1•  ...
                                                                             .:•
                                                                        . 5 . r,r
                                                                              r i. 1.:,~
                                                                                           d#
                                                                                             ~ irn-:1.
                                                                                             .
                                                                                              .r ..
                                                                                                .   i_.
                                                                                                       ...1
                                                                                                  _~Frr.
                                                                                                       .~
                                                                                                               ...~ • .....
                                                                                                            .: :v1.
                                                                                                               ,
                                                                                                               .a-  .   ..
                                                                                                                           :     .. .. :.....:::..:.'~
                                                                                                                    ... ..,...-. ...:.
                                                                                                                                . .....
                                                                                                                                          . .;e. ,. ...
                                                                                                                                            .,..
                                                                                                                                        . . ..    ..." ..
                                                                                                                                                             .
                                                                                                                                                           - ... ,
                                                                                                                                                        . .:
                                                                                                                                                                  .
                                                                                                                                                                    . . .:...
                                                                                                                                                           ... .. ,. ....•
                                                                                                                                                                            . . .. .. . ,......
                                                                                                                                                                          :.:   .          .:..~.::'.'
                                                                                                                                                                                               ... :.
                                                                                                                                                                                       .:_.-.-.'.
                                                                                                                                                                       :. ... . .!'. ...          ..
                                                                                                                                                                                                         '.:'
                                                                                                                                                                                                            :...'':':'::'.~
                                                                                                                                                                                                         :::• .
                                                                                                                                                                                                                 ..:.: ~'
                                                                                                                                                                                                                                                                                                                                                                                                                                          \.. ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           v:~}:'~i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ~ •:IY{i:l! '1 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :~:+~?':•,`J,;,;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ~'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :•~"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                r,::..~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !::>''t:.~..SS  ,'~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          rl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :'  ~1~.   .:.,~h~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                . r..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    uJ'.~!` ~'.AFr'~:~r.:: ~r:.M+;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ~r~r...J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       aa.~w

 µ... Y  1 vY '
              . 1.. f
                .                  s                .r       .l
                                                           L.•.
                                                                . '~Y  \ v .                .
                                                                                          .~.       ,:.       a u•.          . .:-.   .~:.:.~                       :.....: . . ...          ....
                                                                                                                                                                                             .       ... .. :-'                                                                                                                                                                                                                                                    '{•*fi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ^.``'{            M~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ~ ' Fv:i.4~:i'~~        :L..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           i ~'i`.:.; :.~L .'1`     11_
,~!r
   Y'    '   :•. ... ,ha, -;'!..,.,!..•  , { . ..,. f'+•~~1. S                •
                                                                             •'     4- Fn~ ' i., ~    r.r s.. . •:.'.'..
                                                                                                          ..,         '                                                                                                                                                                                                                                                                                                                                                          .~:, :r_y.^, . _ :YSj           ,y ' !xt''~~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               y'~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I•                      -:'.?i,~.~':1.'•
~eS ; Y •.•~..     : 'a •::•       iT.': :* . •..rr'Y    +l/r=C"          ..          .'      , .  :                                      . : . . -. :::.                                .
                  :..#'r~     ~:,.:.                , .,  . :..:.:.
                                                               T.s. , s.-:•. ..        K .,...-...            . • .
                                                                                                   -F .. .~.:..~             .. .                                                                                ... .                                                                                                                                                                                                                                                             _.;~••                .F. r:            ' ~'}r,''
 .~"__.. ..,.,.
4t~•:i'.`
                        r_ .,.
                                .} ~
                             :.:..r:.
                                   .   .. ...,: _-
                                                           x; r ~k •+~_ -
                                                           ..•...
                                                                                                                      .
                                                                                                                                                     .'
                                                                                                                                                    . .    .                                  .     .
                                                                                                                                                                                                                                                                     Moii:Y'r~e~i i .
                                                                                                                                                                                                                                                                   ~'+ ,};   r
                                                                                                                                                                                                                                                                                 _ -,+:~:'3'...+            .'e         °'y. '•:~.; •f~!i1,a~,.,L~;..:~
                                                                                                                                                                                                                                                                                                                                                                                                                                ;:~i='                        k v ~'   .            o-• _ 1~~`"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :~:_ "~ _               •                1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •'.! ' a r.., ;•
       .: ,a . SxF          tidr-•s.. •=!~k,~.f~.r;~              ~~rt ~               ,'.                                                                                                                                                .'.             t     • • r f {v,, ,                ~ri~`;': ~i ~ P r                        ~1 r . J., _
.~Y''z
   .Y~?.        ,.       '• r4. h. r ~.. ~~ri' -w ,      y r•Y
                                                           •            '      -
                                                                              ..     .'                                      .      .            . .                      .                                            _                '.1::     ..    .     _         ;'a°'   4."•.L"•,.i....y.:;:+,.~•
                                                                                                                                                                                                                                                                                        t`'.. _ ..o' ~' • . _
      ,•: :r.. . ...r     _. .~~. k •!?..s' F 1.. Rr    .        ~;'"   •                       .;..                '            .                     .                                                                                                                   :  jy                                                       ~ . ~.Y+-'        -~~~
                                                                                                                                                                                                                                                                                                                                                   . ,l+;.        1r
     wJ w:•~W                        -{ !..;:8` :•.r :; e:- -F.:_      -:
                                                                      -.'    r.'
                                                                            ..       ' . J.   • ..
                                                                                             - ...,~..':::        ..     .              . ,          .. .             .   ..        •                  •      .            .',.,!•'•                        ~ •v~~.                                                      r'i..'' ,s: : - 'a•}.;';!~:.
 .t. ..
      .r .. e      ~:r- ~
                    ..,x . . r_.        .',}`.      , .
                                                  •~, :.R :F.. r. . S .  x                         '   .   :.,  . . , ti'. . ,. -.,... .                       .                ..                ~ : _•             _ "a• :'a r                                                        _                    __
                                                  . ,    -                                   . .r.  .. r; . .                                                                                                                                         •                                                             i::~:.•:,.'
       ~ . ' •_r
      •:            ~T .:j,.x1    ..•n
                             . J4• ..r          t -r          •        ~T r
                                                                              _' i'  'i..,sR'     '•        .     .:-r'    ... ,. x       • r~i b rr ..r• .•:ti• •_       : :cv
                                                                                                                                                                         ' ,.•.'   r      r
                                                                                                                                                                                                ti~i          v:  r.  7'.n ••,irL  .          .           :s         _;~::';                            _-_
                                                                                                                                                                                                                                                                                                                                              ~:tu: :r5.r e:%P.•
   ~ r.:~ •. F' Y•                  :..
                             A_. • {•::            .       9 h v..    r..;l.F . •;._.., .Iti      ......  ..r •..~:.;...,
                                                                                                                      .., r. 1         . `V.{ . .. •..  . .•. •'••:
                                                                                                                                                                 . .~~j     .. . .•. ~:
                                                                                                                                                                                              . }•.:• ':i.
                                                                                                                                                                                                                                       "• k• '
                                                                                                                                                                                                                                                   :•1                                                        '';:~:;•i             . a.,
         •~.S.              _R                             ~.•                                                     ,,.            r• -•r+Jr.:,r.    tY: .                                             eJlr f
                                                                                                                                                                                                .•r• •sr •i•~" :4:.%~,4~'             .d+              r.tF-L•s..,~                           '
                                                                                                                                                                                                                                                                                              ~ ~'V'.~iK       .'rM' 'I~:+'i'~w: ]y ~        '.~ .t.':'-...r'
                                                                                                                                                                                                                                                                                                                                                 +rr.         ::
                                                                                                                                                                                                                                                                                :';•I } ~VJr•.r=..!!tk                                                      .!. ,
                                                                                                   .`~•                                                                                                                                                                  ':•''S`CS           '                                                       _ `:y!:~~;
        -~:' .                .'h'::r                   . ,~-1'
                                                                       4 1'L•                  '                   il!M '. :rl•'::'1..           :.I.,a
                                                                                                                                                     •                    '              i:~                                           ,a       h~irk~.      s.               rx   ~!.                        .                             ~~
 -'.~'.'Sqd~                               i,•,•a w•n.y~.~
                                                  -
                                                 .~                   ~   r  ~i"    :•?~     n.Y
                                                                                             `~ r •; 4 ~,'j,~'.                        .,ylp;~';
                                                                                                                                              ..r ' ''1.:1•{+ y~Y~'                                             _~              •il              • d:, ., • _ _                              'k. . __'.:~i                                  !
                                                                                                                                                                                                                                                                                                                                S.. • •~ 'x!i7.`.i ~' -. a:;rIr
 };;~
    ,';
     ~I~r                 yF~aF`''•~1::'k.~l'~:•~,: : .~••~•:~h~:                    .                ^ir:     ' .x:~   :~a•       •t'     ..  `Lv.~~.   .                           •                           '•v."'              i~i•FiLr4i            F: r'.'àt.i . f•
                                                                                                                                                                                                                                                          `'                              '~,
                                                                                                                                                                                                                                                                                            :  y~
                                                                                                                                                                                                                                                                                               .r` -,•
                                                                                                                                                                                                                                                                                                     j y  =~    {,,~r      !~'?~:                                r~
                                                                                       fr}"         w         'A.ry                                               •' u • _ •                                 + . -                .~~,1                         ~il L4 `+~yi. ., : ~    ~ 4' .9 :~ nt.,~r~','- •• , .1.~1 ~'~ _~4':!r
        '~ '                          3a:•.?J,         ~y++t••~ y'    : i              .'• v :, c . ....~   •                         . ' p•••  -#. ,               -         -                            •'+1                                     _        ' • i. +                                                                _            ,:I:~:'~"C:~~,   F
                                                                                                                                                                                                                                                                                                                                                                   Y
~5                    -'•r         .'7% ~J.                     ,ry       .              s     J•                              _                 .                                               .  .                       .~:a~,                r_    .                    '•                   , t  ,•    } }•i: a
,~1~!• f' -        '~Y~f~r' -'~'           •i'}:'.~..J:~?F7,i
                                                  ~~                  .r..                " _{k'                                                                     S - r -                '                                      +'#                      ,~        vP- r!-i• r M1`ii                               1{                              ..
   .r~r•r~`.v,_ i).~'ri:t. r; r,l.h,  ~                                                                                                                                                                                                        r-                                                         '.4                                          ;:a:~;r'
                                                                                                                                                                                                                                                                                                                                  tii~.r~'~_ ~ie4'!''_P:a~^       ::
                                             },                                   • 1' •                •. ~k''_           1'?                   .r
                                                                                                                                                       ! ` -~          y
                                                                                                                                                                     a! '=
                                                                                                                                                                                :      .                       'F• }v~, '-i.~: .1".                .. e'
                                                                                                                                                                                                                                                   .                       ~           _^     f z.,~.,:{:~Y.•
                                                                                                                                                                                                                                                                                                    )                      _              1                                                                      •1'v , Ai'
~A~     ~Sl+.j•
            11
1' '`I; j• •"
                ,:~••4
                -•-
             ''~+
                         yv
                         -_ :r~±.•
                 54• :e ~~+~~ µ ' 1
                                   -r i{
                                         '                                                                        ,   ,               •                •v. '~~ 1- s Y. •
                                                                                                                                                   . .'M1e
                                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                                                                                                 .                                                        '•: _
                                                                                                                                                                                                                                                                                                                                                                                                          '•'r ,~C
                                                                                                                                                                                                                                                                                                                                                                                                  ' ~.tJ': ,,'~t •:F~              c '~:.'i  '~
                                                                                                                                                                                                                                                                                                                                                                                                                                                         , '1.• • ' :. ~:M'~•:.*'';f'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ''l:'y                 9.:.,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Yv:•'....
                                                                                               ,} • r ~i a^
                                                                               :s.:.~~   •~                                                                                                                                                                                            •                                                                         '                     '
                                                                   .r:~~. . . .•. .~   ,:\~ +r,r         ,         •., V. •/,'                                                                                                                                                                                                           - •~'• •Qr ,.,~~9,   . y' ' •ti, - •.~f'`_:
                                                                                                                                                                                                                                                                                                                                                    x..ys. .. ~.a                                                     ,r . r 9 w'•,
                                                                                                                                                                                                                                                                                                                                                                                                                                  is. :•tF,~.,. _
         't•               •• k~                ' ~~~•,~,:
                                                         '~, r :4`                  J~ 1 `'r                                                                                                                   a: 1••. .                                                                                                                                                                                                                                                                  ..a:
~                             ' ~-
                                .} + i!17;v~r~' -~•65   S~.      11 A •. „ .                                ✓r• ..
                                                                                                                 .
                                                                                                                      ,
                                                                                                                                                                                                          •                                                                                                                     r             •                   -i~i3i•  ~_i  '1:   ~ 9:..-       ~r  •J ~  .•if                                                                   i-y:::r~,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :.
                                                           • r '~j`{'i~. li ,                      • .'I, -
                                                                                     :.~p.~ii'r.!.'•1                                                                                           ~` }•' ~.1 ~       .r    •                                                                                                                                         •             'yYv,£ ~~
                                                                                                                                                                                                                                                                                                                                                              _ •_..,~,.5,.~ +.'s Mr.
                                                                                                                                                                                                                                                                                                                                                            ~-.'•FR                                 A•.
                                                     ,~                                                                                                                                                                                                                                                                                                                                                       :vf:i •.~,i'tr'
                                                                                                                                                                                                                        .` .al                                                                                                                  .4'' •                                                                                     yqv4r r,L,:
                                                                                                                                                                                                                                                                                                                                                                                                                                                    4• +;L t L: ' _
                                               p                                                                                                                                                                                                                                                                                                                                        ~.': .•.:..
• •:                                 W +~                   • ~ .~r„ t S
                                                    a 7 r-.~'T                 ., • ,.                                                                         O•. Y •           't             . Y .S:t:
                                                                                                                                                                                                     •-                                                                                                                                                                                      .Ish                                                                                ~':'~,'. . <
 :;!...
         . •~.                • ~'
                                 jr:~'•:.
                                  ',F Yiry,~1a
                                             ~!k            Y k':  -._r.!._v r . ....
                                                                                    ,••                                                                       ,i },ey,r 'r r        „i"                               v Yaf•'1. •                                                                                               r                 a}i•   {~          •
                                                                                                                                                                                                                                                                                                                                                                 .~3~i+h.:-' :
                                                                                                                                                                                                                                                                                                                                                                             $ }'::  T X~i'r_;:          •IrJ,~lrs    l `~ ~4!~l~.
                                                                                                                                                                                                                                                                                                                                                                                                                     ~~_
                                                                                                                                                                                                                                                                                                                                                                                                                                          4..
                                                                                                                                                                                                                                                                                                                                                                                                                                        :4'i
                                                                                                                                                                                                                                                                                                                                                                                                                                           •    '.Ylrj:r  {•                _         !s
                                                r:.r.'P• ~:yn     +L,                                                                                             ,.Y€,,,:                                                   ,..                                                                                                             .4     .~,.!'i + '•~J''' \:~j                  ;+1'iY0!%
                            ~     {•.,F:~i},;Y' .rj1Y4y:.l)ISi
                                         .;:k                     l;}~:.~~ }~         •r                                                                        r J!ia• .1 -•'
                                                                                                                                                                         ,:•.# ~ d t. : r '.•~=         `    r      ..                                                                                                  .                                                        •:Arfi';-.`. ' u' .i.        R 1+I~.:A!~~
                                                                                                                                                                                                                                                                                                                                                                                                          ` :.h'1 r.              =F • . +•'.Yp•
                                                                                                                                                                                                                                                                                                                                                                                                                                               ~W;       {'~''    .~-__•F:~`r-.i~rra
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 • ~i} ~
                           ~I•i.
                           ~`+Y ~            _. ~_•r'. . . i_k•                                                                                                                                                    •+                .1~: f•''Y                                           . ~ ~`•                           ~            . +S•,                                             ,:~ "• "                           ~}          [~;    . ~' .~.:~r"                                                                                                     g~
~~_'x~'••J.`r;ljr:!'•Yi,~•~.w•f'~
             ..       Ya        1~~J::
                                y i4' i: i.~~:{T-~?' ;)                                                                                                                            r''~ : i ~rr
                                                                                                                                                                                                                                                                         .                                                                                                                      :i":Yv: r'}::.              `L~+p~'ii~'$'~~
           ~~ q ~}a                  •~~                                     •                                                    r                                              ' ~:.'': : o~.. •{l.'                                                                                F.- .                        -                                                                                                        ~ .-
                                                                                                                                                                                                                                                                                                                                                                                                     - .J.• '- ' +4 iiTa~'~'~.,:'       'y.F,[ .`~ ~'~
                                                                                                                                                                                                                                                                                                                                                                                                                                                    ~''.
                                                                                                                                                                                                                                                                                                                                                                                                                                                       L.'~v,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 , ,.      .r: v ~  _.;il• ~ ~'.~~.,,~~'+.y,.:-i~ 4      ••
                                             ''!';::'                                                                                                      ' i,- :wi••'}.                                                                                                                                                                                                                                                                                                     •_
~' '~e
 :;~   r"`~yf'
      .'        :Sifry~y
              .+~¢':+~. rF:. hr- :54•:.-~.Jt
                             •.~L.               •. ~'r''':                                                                                                       _ :,? ~•„~r r!'                     .f'•                                                                                                                      .            .                                             •'^•: • '.:i:: -'a •`K      frr'-{r,: -                       -i•.?'r..r                         Y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,M1y ~••.~T~y~~y+'• ~ 'WE¢      '~•~,r~~`     ~::_~7,,'
                                                                                                                                                                                                                                                                                           •.i `                                                                          ,                                  . #" \••• .{rt ~:~ ~• `t i~} • 1~(~i    k'
ts: 1.%: , +~w•'A~' v...¢~ M1 {~!'F: : 1 +`•~y
, -i.lr ~•1i b
                                             t(.      ,.                                                                                                             4,•++fi      ,
                                                                                                                                                                                                                                                                                      .                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                            e i--        '••'~'I,y. _ '                ~
                                                                                                                                                                                                                                                                                                                                                                                                                                   •- t: St!• ' , ~Y ~1•                   -'.:ie:..yr~'*.4':. •~  V'       ~#'~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               A       ~
                            •, J,, Y:.d?~'
                            TA~i•1,.  Y,Y'• - v~'_                                                                                         _                      ~ - R ti1Fv
                                                                                                                                                                  $Fi•      c    ~.                                          Y ri - SC::F .l'• r                                                                                                                                               • :`{!-1 .                .~-lilr'           '~. i': S J :i,7 •                 ':•:i''• ••F' •v' '.i -v°._::T          '!
                                                                                                                                                                        -                                                                    .                                                                                                           •
'._4_~:y^~s .V•t: r },jG`i~                   ' _                                                                                                                                                                           .    _ • r,
                                                                                                                                                                                                                                      JC 1'.                                      .                                                          •                                                  •?i. rYti:•,i'
                                                                                                                                                                                                                                                                                                                                                                                                            .       {•'•          'r~,~ 1~":. y~~> rt:'.•~       -                   ir~'__fS-
      i     . ~:M,- rl„F ••4. • '.~S[a :+a. ~M1:F                                                                                         •.                          .x +!_ . !~t                                                                 ,k :'                                                                                                                               1'        r3'i'i ~ v , y v,4.. ~ yf                    •i'Tr ~  ,G     ..iL-
                                                                                                                                                                                                                                                                                                                                                                                                                                                           S•:,+s     -1 ~  ~   •M1r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ri   •   •:~,  • i~~~.   i     :•
      f:            :.~ •:~~.':.SY:.:F            i`''" ;MI~:•~',ir 'iA' . .:,vY:
                                              j~F-,,~.                         r                                                                            :aY,v.?,      . •}Y'-'...
                                                                                                                                                                              • e • ..L i                                                                                                                                       .            .                                             r {~..' 1 r i:• 4 . .,~:. + ,h •,~ r~ .., .T • r' ' r st~,~~~,-:.r , _ '+:IA••           -~4~:~~,~
 •I ':g•!rf~.'Fk ~':~.-
F~`                             ,},
''
           kS             •o-~1~n,r '. ~{t;~.gk"
                                             ~i,L{'-'}.,
                                                    , -t:~wr,.,;~
                                                            c'aT • 31     ~!a . ~"8                                                                            :.fP.• ~.•    ..1      , . .                                                                                                                                                                                                                                      w~ '-'~...
                                                                                                                                                                                                                                                                                                                                                                                                                    a. •1_J" •w•S+.~z:~:'l
                                                                                                                                                                                                                                                                                                                                                                                                                                                   'S•c~;.s•J:~
                                                                                                                                                                                                                                                                                                                                                                                                                                                   1       w~"'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        : ~ f•rk_ 'Y'I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     s;r'              rI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                . ;~. _~' I,y~
                                                                                                                                                                     '~•'    .s,
                                                                                                                                               •~7k {:7k?LLa~•
                                                                                                                                                                                                                                                                                                                            •                .                            .r                  . ~•',_
                                                                                                                                                                                                                                                                                                                                                                                                   • !;'.r!:.'•.#r                                               ~    ~  ,   ..~~'r.l,p''.s-
                                                                                                                                                          ,1 .. Y~:: r                                                                                                                                                                                                                                       .                                                4
                          ~'I'-~..': ~F•`A l•
               `~~:' ~•!A;•,                                                                                                                                                              ..                                                                                          i
                                                                                                                                                                                                                                                                                      -                                                                                                     _                      '~.' Y~~ , ''~ti~~:.                                 I                                ~       6'F'W:qf+
                                                 ::I J~ I~FI ~,5.•Frr•'~'i'. +i} •' : k. .'1!' Y ' ~d'.̀                                                                                                                                           ,1• ';l                            '                                                                      •                             ••{J t,_•~ _3e+•,r„                      . {, .•`'j , +'I•,Y 7; ~'kk •'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                ~~ _'yliq• _i:
1~~:~''i~W.. `-                                                                                         _a                                                                                                                  .                                                                                                                                                                                                                                                          ei~ rr'     J,~ I.~'':,~.r.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         j,        I:~ ~ !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -
~ .1•'                               y' ,a~
                                          ~k~ ''                       P.       `~f                                                                                                .k •                            ••                                                                                                                                                                                               Y~-                                     '+R':.'~'
                                                                                                                                                                                                                                                                                                                                                                                                                                                              '~i. j r::~t;:;'~~''=
~;x,•rh,6:'t~:   •:1'1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,,.
               r
~v =,~,y +k,fJ,y~?:-
                      ~vt'f$-'~i •'IrrTS, +•r '
                         .,k,~                                                                                            .
                                                                                                                              ~",•y                                        ~'rvri~;F'r,                            r                              •~-~'
                                                                                                                                                                                                                                              ... .                  t.                                    :i.                           .
                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                   r               = ••k,.                        •1             r+~._ .';:r' i.•rIt sr•                                     __:,`                                                      -
                                             y         '.f'.                                                              .     . ',}                                       - r°        •                          Y•                      iyl_' ..
                                                                                                                                                                                                                                                    r,                           .                                                                                                         v~ '                               :.
                                                                                                                                                                                                                                                                                                                                                                                                                        ' ,. ; '
                                                                                                                                                                                                                                                                                                                                                                                                                       • -h             ~                             ~     .;:.
        .*         'Ch                                                                   L
                                                                                     '1}'•                                     '               ..l rkY•` '1• FF.                       4' 1                                                                                                                                                                                                                              :1_ .3~',,~:C'':i.    _ 'h_.. !•:F                    h_,.:.::: ~,
                                                                                                                                                                                                                                          iJK.'•M `                                                                                  '                   .                                   r. ~, M1,•        _' ~.• 1 7        v        - :'v~j                 .:     _ _ ...F'~'.SrA
      r• ~''4 °- 4 • _         .+}'                                                  :1'Lr                                    .                     •t.               ,1,                                               -                    4                                                                                                         ,                                   • 5:.
                                                                                                                                                                                                                                                                                                                                                                                            •1i`                       _ 1-• ?'~rw.,`
 ':4 -'                                                                                                                                                                                                                                                                                                                                                                                                                                                        '.,L,-"             4w
                           .'L~. ~•, r. 'h                                                                                                'k:   . *.t':Yr'• 1'!rr.
                                                                                                                                                              _     .   ....                                                                                                                                                                                                            :2
                                                                                                                                                                                                                                                                                                                                                                                               r..•r• ,;*_    '.'~ } ..C..}~•.:{{l:~
  y                                                                                                                                                                                                                                                                                                                                                                                                                                     .,• ~__y,rl j..                           rt,~,~':
    "'~~' ..
           •          •• i:      .•Srr                          -                                                                                   'St
                                                                                                                                                    ,         \• ~.                                                                                                                                                                                                                                                                 ~!~'i:y        5.        .. .:   .-
,, , . •:. .• F ~,~ aY;
~^                       .          ~.y.~ •                     . .- - ,FY
                                                                        .• •'~ ' ~• ~             .~,•• 3           .                   .        ••t       , .                                                                                                                                                                                                    ~ "i'  : •~a~                      - :,,. r
                                                                                                                                                                                                                                                                                                                                                                                                      . -__'.~'~' ".r _
                                                                                                                                                                                                                                                                                                                                                                                  i "0~.':'r,! ..x~~::.T..              :F:~#.,~,....: y,...a,~•, ..~.. ^             _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     fl• .
p,}y• •• ...i,:r i~ ;'~~•"::t!i:r.,,.                             ~L                                             ~:  tJ                         . . ,                               ,       .                                                                                                                                                        .        .;.5;   - s,  t/~;~/~~ } ~,!•        f...,-,.•:" ~.":''                      •Ifv:.                     --
                                                                                                                                                                                                                                                                                                                                                                                                                                                            •~~'~'•'~~ ~                yy•,,
      -~•  F       'tr `e"~i. .             :•.• . .~ . , : r:.:.a      .. . -•n  .:R. x.. .....;..;-,.               .           -                                      •~                                                                                                                                                                                       F..        %A•VK 'S'i~                     .~.
                                                                                                                                                                                                                                                                                                                                                                                                               _~r:,   g
                                                                                                                                                                                                                                                                                                                                                                                                                . _wr•rY w1~'
                                                                                                                                                                                                                                                                                                                                                                                                                           1a,r:ti                                "'.~f '        ~.m.:i:.,~",
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r
 'i.!r, .F..\. • ±~':          '•!I,: r: • .yr r;~:..w.,                ~. ~ ....:p~....1 .,',--   . •:' _vy:-; F -11,,;•       .Y: • wF: 'rje;r.{ ~i• G                                           •f'I''.•ldeF::            .n~                  r.J F^`'~.:
                                                                                                                                                                                                                                        :Ys..•.;';+I.F.'.       "'i r~;!' -'.a:`: 7
                                                                                                                                                                                                                                                             r:'a:.                                           rF i..li:l•':~ re: ..h:~,`               ` . rf'r •                                                                                                                           f.
;.rr:+}~ic.~'~:'             .,'.~""w
                                                                              r•  .- .                                                    ..•r::~'      .r • .h'   .               . ri.+ .                     w•.;~1'~i;'i
                                                                                                                                                                                                                    -•' r'"o-1R'' 5'                       L~ ,~'4.~_;-"~•S'•,ry"~:
                                                                                                                                                                                                                                                                  a~p,r•i -{r.. +                .~'I"
                                                                                                                                                                                                                                                                                                  ra        :.r!}'rf'.•..;i.                            1
x..a ..5•               • #,.             a.. 1?'~' 'r:.. ~,rc:.i-:.,;..rxl.           y, ! ..r{,•: , r,{•=.            '',.                              • rJ '{                                                                      ~'lk.'
                       •aN}• .~.i                        .ti.:w {:                     . -•-                                      ,               .          :]:  r•s            _"4-,•                                 N
                                                                                                                                                                                                         }t,:' •:t'r+.Y~'-
                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                  7~ j
                                                                                                                                                                                                                                             + •:x.i~ ~t'
                                                                                                                                                                                                                                                •~:4°:•'       '..+~
                                                                                                                                                                                                                                                             #t{       .r
                                                                                                                                                                                                                                                                    q•i6 ;yrti.
• ~•r.`?H• Y                 :f• t•                                     :~.}:                                                               .                        :1'!I.il~.•               .'J::*'e  .•,                                     , a .         ~   .
•e F                     :}x     +i•.                 ' •1.                       ...       .                                                                      {+.:     ,r'~..r.'
                                                                                                                                                                                 .2           •5.                     .~':='                         4'   -"'E     fl
                                                                                                                                                                                                                                                                   :.-i    ., ..`~Y~•~`
                                                                                                                                                                                                                                                                         'N''a         -            .~w. ~s~•
                                                                                                                                                                                                                                                                                              -:.^I..t~..: ;•:r                                 ~i'
                                                                                                                                                                                                                                 •~{v• ~+3 .r I, i+i6               ::5:
                            .h                                                                                                                                                                                                                                            ~Y'J
          rf.' '1L'~          ?. ~                  Y } r•              (:~       .         . • :,.                            .                        .            v{ _.h:  ~~Y:. .
"' ' • ..`,         ~ r.v
                        ...'~ ,:                   •S:f J~'':D.•'                                                                                                                                          - •.Iti~'hr''~,;~.. .1•'~•         rs. r'_,.a• '~    r~~
                                                                                                                                                                                                                                                                               : - :''5' ' r::"_.~.=~.~
                                                                                                                                                                                                                                                                                                   "-~-- s                             ::.+:
                                                                                                                                                                                                                                                                                                                                        -                .
' 'r~.,r .v • .' r.A?~,r•' _ •'i•                           ••• .7:.          ... .               ,. .          '             . ^. :                  r
                                                                                                                                                     ; •..Fi.                                                       ',• Y'` ,+'4                 ,~Y Y' -F'f~x,~t {G'
                                                                                                                                                                                                                                                                     .      r'--- ,~r' t:r~_,+"'~~y.~ ::'-                        t•aJ   .
                                                                                                                                                                                                                                                                                                                                    ``'+'•~:'~~
          •r•.y  .      •vrY..      n          1 ' •1.{_  ., f ~
                                                        ., i~? f .. T         :   .        ,  .   .  .  . v:r .   .'                       ♦                         ,~,.                                           '                                                                                                                    :~!~ :..
                        .                '   v L•    .                                                 .                r            .... ......                                                   '..~                   r.b.•'                      ,r , 1~         .Mh:               . r.l!t
                                                                                                                                                                                                                                                                                            "•r
                                                                                                                                                                                                                                                                                              i .      i~}r~' ~ _$ ,'
r:Ye'r~ •.r               '~:'•'4!'                                                                                                                           -                                                            ~ •
                                                                                                       .. '1•'.•
                                                              .      .. •                                      '                       ••
                                                                                                                                        •     r      n•                                                        v'                                              •;,i  - {
                                                      . ,..{ r .^...                                                                  .4•.r       r f.•         .<                                          •.r!"~t~.-0•:"                                      R V-,                                     _                  •.              -          .
;!, •rS.,tr
       :,•{:a.':• :.. F':. •t•                                                            •. .'                                                                                                            :1 ,.~:•.: ,~::'                              . s•' ; i~',":,.'
           ,1 .{>'~•~. .~,•_.1.
                          ,
                                    .+•r • . :' •:!..~ . '• _ •.' •'                           ..... - '~ • ,.• •. t • 'r • .•~r. ~                          ",~1 k;. `'r4 "i" : :.'[.                   k .:! ~                          ''4• '                                                                         .        i.                 . .
                                             ,-}'F•'h:                                                                                                                       .'rf,..ti.
• 4:k::h i
         ,!.;.r •:xo,en       .      •' :'+
                                          !*.   r         x                                      ':.d,.'rrS::   ~
                                                                                                                ~h..'a    •        - r~F"i  :t:'.':v:   ~y ~ _:.':;'dr rra-
                                                                                                                                                       d^,~:                                                      •a                .(^+ 1       .'Y      Y
                                                                                                                                                                                                                                                       :r.~n .                                     . :.~.>iy:;
             :v                     • ?'               '.t:.            ,       -%        :~!,••' ;,2c.          • fiY:: aii'~ ',.4: r :.n~ •r ~t••r:, :,      3~'J!.{~CC,~•.1',                       :'1ir"." •rir'~
                                                                                                                                                                                        $i.: ~Tti:'...•..            o-v~:.. t n~,~''• 'Svt
                                                                                                                                                                                                              f. •: .{r                                            -       ••iaF.lh',
                                                                                                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                                                                                     .           .
rr . %•~ .            •r                ~{,             ;.v .~ .                               :+.         -                                                    }•+:' S.•~ E'l.-.:'                      •r•a,•              J .*~1 ''3"k.                               Ff•.                    "3t:r,:'•'~ .                                      . .,
•~.                           `fr
                           ~! .                            .                                   _            ~r•F +t _ '•                    r irr M r                         `{Ir•..:Ti'                                                                            r..k ` {ikf                                                                                                            "•I Fv.A ..11 _       r~•?~ r                      ..~                          '                               -                                 •        •       •             ' .
                                                                                                                           . i`r r'3'•                                                                                                                                                                                              ••       .I r ~~°S                                     •` -                                                                                                                                     •
                                                                                                                                                                                                          r ,                             .. •S                     T T::::f• jiL.
                                                                                                                                                                                                                                                                              ~ }~Q.                                                                                                                     . 1:~• • Y' ,                         ~ .'4i' _                    ~•L1                            '' •^'                           r                     .        ..
4} ' !•                          r         ~ i} >~;'-~a?F                             .             _                     ..    • •                                                --.+ f                                                          s .              lr .~4. •- •   +                                                         ,.                                y tit             j f ;•~'` ...,~'                               r
                                ..
                                                                        . :                             ': .                              , • ! .                                  '~•1: ,                         .             '                   `r          .•}      j~V4_~. .    ~ t _ -,                                                                                                                                                     ,r,:                       '.y:a•ir '`                           :.                 ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '       ..             ~
                                        ' • r .J'f:                                                                                                                                                                                                                                               . i' '..;~ i .                                                                                                        '            .
                    •.;'      '1 - -        '                                                          .t ?                                                       :                                                '             .                              `  .r'. . ':I'                  , .wL
                                                                                                                                                                                                                                                                                                    l; 3`r'                                                                                                                                                         '          v,       sr M-..~ •'"•                                                      .                           .
      '
                                                                                                                              •{ r                                _                    •                                r                                            tia'.: n:y• ..' . . .                                                                                                                                                        ••~                                                                                        •
      if •                         '•            r                                                  . ._                                                                                                                                                         J     •j;~L '  .'} ,r                  .S~L..:' • 1•                                                                                                                           -rt"•
                                                                                                                                                                                                                                                                                                                                                                                                                                           .. r--   '.               .         .       •{;. ?'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             r ~.•-! -                                            _                              • .
                                        •                                                                                                                         ~.                                f                   . .                           + r~-                                                                                                                                                                      x                                                            'r                                                                                           •
~~ v~ a i.v .-• ~+a .:•          ,~.                                                                   r                                   v                                                                               .                       ''~ .. • ~"' J~ k.£r'i*                   _ ~{~•      •                                                                                                                                        .:X                T
                                                                                                                                                                       `      .i M1                                                                                                                                                                                                                                               .e. "
      s ±~ :Ge~.~ af~:~
                   i~r:~M• r ,•                                                                                               .                                        ."'v                                        ' „   V +..: '                                            `*SYt• T                                          ~. h~ ••J: ••~                                                       • •a:' •~}~,'' _                    r{;'F':r:'K: -'Y •`,'a`"I','~~,~".ix~ •• •'+ -:r ;.. _.r :y'?      ~•!;    ~
'J,              „I!
        `•`~~';!+'       °!:.             , i~.• .                                                                                                     ,                    •     ~                           .       •' J '       ,.                                            ,A        • }+'    :::Xy-} 1"•,,:`~.5' ~1'5:.;•
                                                                                                                                                                                                                                                                                                                           ••i• •                                                                                                             _'i}'+ i •'.' •k.`'
                                                                                                                                                                                                                                                                                                                                                                                                                                 ..•!_~ 5f ' ~1•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •~'ll': ~'i~!~`rI
                                                                                                                                                                                                                                                                                                                                                                                                                                                               li, }: s:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ~ J:.}s7,: ;4""•'~ ~+~'~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     v     _ ~,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Y~iJ.ia:•       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ~~~~:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ~4"~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1~~~t..
Xr.~r
            ve~.Y~*.+:r.31 },: F'L                                                                                                                                      ..      :f                                  x        •F                                                                ' ~- ;~r{st3 •}.    •S            . ~ xi. •      . ~.t                      •                                                                                                         .I                              'i:{,F i
      hr:! :4F~"•'„E^'7•,i-
  . ~KI             ,               }
                                      _                                                                .                  .
                                                                                                                                                       . .,        • .                     .                    .. •            _.                                      r   .              . ~'ysr -
                                                                                                                                                                                                                                                                                                                                  Y
                                                                                                                                                                                                                                                                                                                               }"•,          :'1    •                                                                                                    'r                                    •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ~.a+,.-           ,r.:'. . i9!,C'd'•"'!,'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     _ '~Ik,:rr;: '.•h.                 M d"~,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ' ~.-ti
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,~'dTx';'9
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :•:,:;:
                                                                                                                                                                                   _                                                                                               .  ..                                                                                                                                                                                                                                             ri;
A
            .'i•:-'i.7rY~
           ;.Ly       , Yi ;                             u' r .:                         .'                                   r                    •                                                                                                                 _ J•
                                                                                                                                                                                                                                                                                           •.:{
                                                                                                                                                                                                                                                                                                • r i ~' •,Y •.            :{;i• J~w   'i:ra••'
                                                                                                                                                                                                                                                                                                                                              ~   r                                                                                                                                             e"Y,.''-y    : ..'; ' .,,•p'•,'^.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      xr•...~ri:'        ,      ::~~ ~    •~ ",~1"
                                                          `'    .                    • :,r.. •                                                                             .                •                  •                                                        +•.:. .  . .               :
                                                                                                                                                                                                                                                                                           .s i. -L:.'•  +          .. '      a:            1   .                                                                                                                                               '. -xl •.,I,r . ri ..::,~1'tiy~,y~•~::~;•             _:
I'~4L• •.+?s:~'. r                                         ir~A
                                                       . •1•                           '    ,                         '                                                                                  ,                  ..        .                 .        - •,''r .. +• .     ~"r1r
                                                                                                                                                                                                                                                                                      . wr         ..- . .              ',`~'; .     _    .           .                                                                                                                                        i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -'+k'-T'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .I~'~_.::: .       dR,....~     L.L,~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    . ,IeT:,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •_ t~'yf .'. : .
                     Case: 1:19-cv-04685 Document #: 1-1 Filed: 07/11/19 Page 12 of 12 PageID #:8

      CiviI A.cxiota Cover Shect - Case Initiation                                                          (05/27/16) CCL 0520

                         INTI-I.E CTRCtJI'I' COT.TRT C?F COC9IC C(3UN">Y; ILLINC9IS
                                  COLTNTY Dt:PARTMEN'I", LA~,'~'~ D1VI SION
       LIFESTYLE OPTIONS, INC. and 1VIOLLY MICFLI
M
O
I`7
O
O
O
.J
W
CD
N                                                                                                                            2019L006393
      ADDUS NURSE CARE, INC. and ADDUS HEALTHCARE, JNC.                                                            No.

          C1VIL ACTICIN CnVER SHEI;'I' - CAS:E tNIT1AT10N
      A. Citeil .tiction C'over Slteet - Case Ini.tiacion shall be liled wi.t}l tlie                                     FILED
      complaint in all civil act.i.ons. 7.lte informat.ion cnn.rai.ned herein                                            6/10/2019 5:30 PM
      is for adrninistrati•ve pttrposes only and cannot be introcittced.inro                                             DOROTHY BROWN
                                                                                                                         CIRCUIT CLERK
      evidence. Please check rhe box in f:rorit of thc appropriate case
                                                                                                                         COOK COUNTY, IL
      type wliicla best clxaracterizes vottr acti.on.. On1;J one (I ) case cype
                                                                                                                         2019L006393
      rnaty he checked wirh rhis cover sheet.
      Jttry Drniancl ❑ Yes 5d 1Vo
      1rERSOIVAI, IN7C)R1?NfWRONM1L D1~.AT.1-1
      CASF 'T'Yl'r:S:
           C] 027 Nlotor Whicle                                                            C(3MMFR(:IA I.1.ITIGAT1{llyd
           ❑ 040 Medical Mallx•actiGe
                                                                                           CxlSF TYPFS:
           ❑ 0=I7 Asbetitos
                                                                                              Ci 002 lireacli of Contracr
           ❑ 048 L7rain Shop
                                                                                              CI 070 pro€essionatl h'lalpr.tcrice
           ❑ 049 I'rodtxct. i_iability
                                                                                                       (other than. legal or m.eciica.l)
           ❑ 051 Cottstrcrction lnjuries
                                                                                              G) 071. prattd (other tltan legalormcdical)
                    {in.clading Str.ti.ctu.ral )(Iork Act, hoad
                                                                                              El 072 C:onsttnter Fratxd
                    Constrttctioii lnjcuies Act and nel;ligence)
                                                                                              Cl 073 I3reach o11'U;u•rant},
           ❑ 052 R:tilroacl/F:I:I..^t
                                                                                              CI074 Siarurot•1, Action.
          ❑ 053 Pediarric Lead i xposrrre
                                                                                                       (1'lease sllrci(y t)elola.'*)
          ❑ 061. Ot.her 1.'ersonaJ Injrary/Wrongfi.tl l)eath
                                                                                              0075 Other Catn.mercial I:,ir.i.gati.on
          ❑ 063 Intentional"Iort
                                                                                                             (I'lease specify belotiv`'')
          ❑ 064 Miscella.neoas Srartttot•yilciion
                                                                                                    ❑ 076 lZetali:itor•y Discharge
                  (P.lease Specify }lelotv"*)
          © 065 Pretn.'rses 1"iabili.ty
                                                                                           C3'T IT);R ACTI nr}.S
          ❑ 078 Tcn-17henlltedttr.Giti.garioit
                                                                                           CASE "1'Y1'LS:
          ❑ 1.99 Silicotte Impl.tw
                                                                                                    ❑ O62 1'toperty Damage
      TAX &—_h-TI&CET,I.,ANE(3[.T,S Rl?.MFI?1F..S                                                   ❑ 066 l.egal i.\•'falpra.crice
      Ct1SE'['YPF:S;                                                                                0 077 l.ibel/Slrinder. -
          Gl 007 i:onfessions of Jricfgnient                                                        ❑ U79 Petition For Qualified C)rders
          ❑ Oqb Replevin                                                                            ❑ 084 Petiti.on to Issue Stthpoena.
           ❑ 009 1"a.•r                                                                             ❑ 100 1'eritioti Eor 1:7.iscovery
          CJ 01.5 Condemnati.on.                                                           ,,,;
          ❑ 017 Detinne
          ❑ 029 Lt.nctnploy.tnent t:.o.rnpensitei.on
          ❑ 03.1 Foreign. I"ranscript                                                      1'rirn.ary I:nsail: _IaUrQn.calSman@bcfplaW.corCl
          ❑ 036 Administrative IZecietivAction
          ❑ 0$5 Petition to Register Poreigrt Jtidgnaent                                   Secondrary 1~.mail:      brian.sher@bclplaw.com
          ❑ 099 All <}therl3xtraordinary ltein.edies
      p},. Lataren J. Caisman/Bryan Cave LeicOhton Paisner LLP                            -llet.tiaryEinail, chdocketirlg@bclpiaw.com
               (r.l.ttorrtey)                                   (['.ro Se)


      1'ro Se t3nlr_~: ❑ 1. hstve read :titd :tgree to the ter.rn,s of t.he Cler;lsi• t71;c•e 1;lec'tranic IlrnCicrPn/ecy and choose to opt i.n. to elect.ron.ic notice
      form the Clerlc's OfC•cce fnr rhis case at this eniail address:

                 DORCbTHY BIYCZWN, CLERK OF THE CIR:CUTT CO1UItT OF COO~~ COUNTY, ILLINOIS
                                                                                    IYage 1 ol. I
